Citation Nr: 0331029	
Decision Date: 11/10/03    Archive Date: 11/17/03

DOCKET NO.  01-01 262	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana


THE ISSUE

The propriety of an initial 40 percent rating for a low back 
disability.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and a friend.


ATTORNEY FOR THE BOARD

Joseph Michael Horrigan


INTRODUCTION
The veteran had active duty for training from January 18, 
1967 to May 18, 1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2000 rating decision by 
the RO that granted service connection and a noncompensable 
rating for the veteran's low back disability, effective 
April 7, 2000.  In a rating decision of August 2001, the RO 
increased the disability evaluation for this disorder to 40 
percent, effective April 7, 2001.  In July 2002, the veteran 
appeared and gave testimony at an RO hearing before the 
undersigned Board member.  A transcript of this hearing is 
of record.  

Later in July 2002, the veteran submitted a formal claim for 
total rating based on individual unemployability.  The RO 
denied that claim in August 2003.  There is no indication 
that the veteran has submitted a notice of disagreement with 
that decision.


REMAND

In its August 2001, rating decision the RO rated the 
veteran's back disability under the criteria of 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5295-5293. (2003).  Effective 
September 23, 2002, VA amended the rating schedule for 
evaluating intervertebral disc disease.  38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (2002).  Additional changes became 
effective September 26, 2003.  68 Fed. Reg. 51,456 (Aug. 27, 
2003) (to be codified at 38 C.F.R. § 4.71a, Diagnostic Codes 
5239-5243). 

When a law or regulation changes after a claim has been 
filed, but before the administrative appeal process has been 
concluded, the version most favorable to an appellant 
applies.  See Karnas v. Derwinski, 1 Vet. App. 308 (1991).

"[C]ongressional enactments and administrative rules will 
not be construed to have retroactive effect unless their 
language requires this result."  Landgraf v. USI Film 
Prods., 511 U.S. 244, 272 (1994) (quoting Bowen v. 
Georgetown Univ. Hosp., 488 U.S. 204, 208 (1988)); Dyment v. 
Principi, 287 F.3d 1377, 1385 (Fed. Cir. 2002), and Bernklau 
v. Principi, 291 F.3d 795, 804 (Fed. Cir. 2002).  Karnas has 
been overruled to the extent it is inconsistent with the 
Supreme Court's holdings.  Kuzma v. Principi, 341 F.3d 1327 
(Fed.Cir. 2003).

The Court held in DeSousa v. Gober that the law "precludes 
an effective date earlier than the effective date of the 
liberalizing ... regulation," but the Board must, 
nonetheless, still adjudicate whether a claimant "would 
receive a more favorable outcome, i.e., something more than 
a denial of benefits, under the prior law and regulation."  
DeSousa v. Gober, 10 Vet. App. 461, 467 (1997).  
Accordingly, the Board has the duty to adjudicate the 
appellant's claims under the old regulation for any period 
prior to the effective date of the new diagnostic codes, as 
well as under the new diagnostic code for the period 
beginning on the effective date of the new provisions.  
Wanner v, Principi, 17 Vet. App. 4, 9 (2003).

The RO has not yet considered the veteran's claim for an 
increased rating for his low back disability under the 
current criteria of 38 C.F.R. § 4.71(a), Diagnostic Code 
5293 and he has not been informed of the current criteria.  

Moreover, while the veteran was last afforded a VA 
examination for his low back disability in November 2002, 
that evaluation did not contain sufficient clinical 
information to evaluate the disorder under the revised 
criteria for intervertebral disc disease.  The Board also 
notes that the record indicates that additional clinical 
evidence relevant to the veteran's claim may be available 
that is not currently in the claims folder.  

At his hearing the veteran testified that he was in receipt 
of disability benefits from the Social Security 
Administration.  He testified that the award was based on VA 
medical records, which are of record.  However, the decision 
awarding those benefits is not of record.  Pursuant to its 
statutory duty to assist, "VA has a duty to assist in 
gathering social security records when put on notice that 
the veteran is receiving social security benefits." Clarkson 
v. Brown, 4 Vet. App. 565, 567-68 (1993); see Quartuccio v. 
Principi, 16 Vet. App. 183, 188 (2002) (holding that VA has 
a duty to obtain Social Security Administration records 
where a claimant merely reports the receipt of Social 
Security disability benefits); see also 38 U.S.C.A. § 5103A 
(c)(3) (West 2002) (requiring VA to assist claimants by 
obtaining relevant record in the custody of Federal 
agencies).

In view of the above, this case is REMANDED to the RO for 
the following action:  

1.  The RO should ask the veteran to 
provide information regarding the names 
and addresses of all health care 
providers who have treated him for low 
back symptomatology at any time since 
July 2002.  If the veteran responds and 
provides any necessary authorizations, 
the named health care providers should 
be contacted and asked to provide copies 
of all clinical records documenting such 
treatment.  All records obtained should 
be associated with the claims folders.

2.  The RO should obtain from the Social 
Security Administration the records 
pertinent to the appellant's claim for 
Social Security disability benefits as 
well as the medical records relied upon 
concerning that claim.

3.  The veteran should be scheduled for 
an orthopedic examination to determine 
the current degree of severity of his 
service-connected low back disorder.  
The claims folder must be made available 
to the examining physician and the 
physician should state that he/she has 
reviewed the claims folder in the report 
of examination.  
The examiner should report the pertinent 
medical complaints, symptoms and 
clinical findings in detail.  Any disc 
disease symptomatology found in the 
lumbar spine should be described as 
mild, moderate, severe, or pronounced.  

Any signs of radiculopathy, including 
symptoms compatible with sciatic 
neuropathy, should be noted, as well as 
any other pertinent neurological 
findings.  The examiner should also 
comment regarding the frequency and 
severity of episodes of lumbar disc 
disease over the previous 12 months and 
particularly comment in regard to the 
presence or absence of episodes of disc 
disease that resulted in prescribed bed 
rest over the previous 12 months.   

4.  The RO should re-adjudicate the 
veteran's claim for an initial 
evaluation in excess of 40 percent for 
his service connected low back 
disability under the criteria of 
38 C.F.R. § 4.71, Diagnostic Codes 5293 
in effect on and subsequent to September 
23, 2002, as well as the criteria of 
C.F.R. § 4.71, Diagnostic Codes 5293 in 
effect prior to that date.  If the 
benefit sought remains denied, the 
veteran and his representative should be 
provided a supplemental statement of the 
case containing all the relevant law and 
regulations. The case should then be 
returned to this Board if otherwise 
appropriate.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 
1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.43 
and 38.02.


	                  
_________________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




